Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment re: response to argument(s)
In the remark/argument  section of the outstanding response, applicant advances that:
--About the "data signal processing unit" in claims 6 and 10, in claims 8 and 12, the 
sufficient structure of the data signal processing unit has been described that "wherein 
the data signal processing unit comprises: a data frame processing unit and state 
machine and a file register" and the sufficient structure of the data signal processing 
unit can perform the function of the data signal processing unit. 
By the amendments and the remarks above, the limitations are avoided being 
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.—

Such arguments/ comments are not convincing because the structure noted by applicant is not recited in the claims at issue, namely claims 6 and 10. Hence, the limitation of “data signal processing unit”, recited in claim 6 and 10 are still interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633